Citation Nr: 1828673	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  11-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability claimed as due to service-connected residuals of a traumatic brain injury (TBI).

2.  Entitlement to an increased rating for residuals of a TBI, currently rated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957.

These matters came to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a disability rating in excess of 10 percent for residuals of a TBI and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  In a June 2011 statement of the case, the RO assigned a 40 percent disability rating to residuals of TBI, effective November 9, 2009.  In an August 2016 rating decision, it was confirmed that a 40 percent rating was assigned to residual of TBI, effective November 9, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that an acquired psychiatric disability manifested during the Veteran's period of active service, or is otherwise due to active service or proximately due to or aggravated by a service-connected disability.

2.  The weight of the competent evidence shows that the Veteran's residuals of TBI include subjective complaints of headaches, insomnia, and anxiety, which mildly interferes with work, instrumental activities of daily living, or work, family, or other close relationships; with objective evidence of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment; with mildly impaired judgment; with occasionally inappropriate social interaction; occasionally disoriented; and, mildly impaired visual spatial orientation.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

2.  The criteria for a disability rating in excess of 40 percent rating for residuals of TBI have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8045.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

According to regulation, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that his acquired psychiatric disability is directly due to service or is due to or aggravated by his service-connected residuals of TBI.

A diagnosis of an acquired psychiatric disability has been established.  A November 1960 VA examination reflects a diagnosis of conversion reaction.  A May 1962 VA examination reflects a diagnosis of psychophysiologic reaction.  He was admitted into the Puerto Rico Institute of Psychiatry for 30 days in November 1962, wherein anxiety reaction with depressive features was diagnosed.  VA records in March 1963 and August 1966 reflect the same diagnosis.  In July 1968, anxiety reaction with schizoid features was diagnosed.  In August 1968, his case was presented at the Psychiatric Case Conference and the staff opined that he presented a mental illness which gradually deteriorated to a psychotic condition.  A November 2015 VA examination reflects diagnoses of unspecified neurocognitive disorder and unspecified depressive disorder.  Thus, the first prong of service connection - a diagnosis - has been met.  The second and third prongs, however, have not been met.

Specifically, while a diagnosis is shown, there is no indication that a psychiatric condition is directly due to service.  Initially, the Board notes that service treatment records do not reflect any complaints or treatment related to a mental disorder or psychiatric symptomatology.  Moreover, a November 1957 Report of Medical Examination reflects that his psychiatric state was clinically evaluated as normal.  10/27/1960 STR-Medical at 26.  In-service reports of medical history further fail to show any relevant complaints.

The Board notes that psychosis is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309 (a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As detailed hereinabove, a psychiatric disability was initially diagnosed in November 1960, thus almost three years after separation from service.  The evidence weighs against a finding of continuity of symptomatology, to include based on lay contentions, and an award of service connection solely on this basis is not appropriate here.

The evidence of record also does not establish that the Veteran's acquired psychiatric disability is due to his active service.  The November 2015 VA examiner, after review of the evidence of record, also found no relationship to service, noting that a condition was not demonstrated in service nor within one year thereafter.  The examiner stated that his service treatment records are silent for behavioral health referrals, personal requests, findings, diagnoses, or treatment for a mental disorder.  

The evidence of record also does not establish that the Veteran's acquired psychiatric disability is due to or aggravated by his service-connected residuals of TBI.  After review and summary of the evidence of record, the examiner stated that the Veteran's diagnosed unspecified depressive disorder is due to economic problems and family stressors and not related to either service or secondary to his service-connected condition or aggravated by his service-connected condition of "brain syndrome."  The diagnosed unspecified neurocognitive disorder (mild cognitive impairment) is most probably age-related and not related to his service-connected condition which occurred in 1956.

As detailed, the opinion of the VA examiner found no connection between active service and an acquired psychiatric disability, nor a relationship to his residuals of TBI.  The opinion of the examiner was based on review of the medical records and lay assertions of the Veteran.  

The Board has given consideration to the Veteran's assertions, in-service and post-service treatment records, and the competent medical opinion of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that his claimed acquired psychiatric disability is due to active service or due to or aggravated by a service-connected disability.  In this regard, the record does not reflect that the Veteran has the requisite medical expertise to find that his current acquired psychiatric disability is due to service or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of his acquired psychiatric disability.  See Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1377; Woehlaert, 21 Vet. App. at 462.  As such, the Veteran's opinion carries no weight as to etiology.  

Based on the Veteran's lay assertions, complaints and treatment, and current diagnosis of record, a medical opinion was sought which returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinion from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as an acquired psychiatric disability.  As detailed, the VA examiner found no relationship between his acquired psychiatric disability and service, and his residuals of TBI.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinions are important evidence that weighs against a linkage to service and to a service-connected disability.  Based on the current state of record, to include the VA opinions of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disability is due to active service and due to or aggravated by a service-connected disability.  There is no contrary competent opinion of record.  

In conclusion, the most probative, competent evidence is against a link between his acquired psychiatric disability and active service and his service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4  (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  Ratings are established by comparison to a specific Diagnostic Code (DC) in the Rating Schedule.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Under Diagnostic Code 8045, which provides disability rating for residuals of TBI, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Id.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Id.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  Id.  In a given individual, symptoms may fluctuate in severity from day to day.  Id.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Id.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  Id.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Additionally, adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Id.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate diagnostic code.  Id.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under 38 C.F.R. § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  Id.  

The "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contains ten important facets of TBI related to cognitive impairment and subjective symptoms.  Id.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest impairment level, labeled "total."  Id.  However, not every facet has every level of severity.  Id.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Id.  Adjudicators are to assign a 100 percent schedular rating if "total" is the level of evaluation for one or more facets.  Id.  If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.

Prior to receipt of his November 2009 increased rating claim, the Veteran's residuals of TBI had been rated 10 percent disabling manifested by headaches and minor memory problems.  The Veteran's residuals of TBI has been rated 40 percent disabling, effective November 9, 2009, which corresponds to date of receipt of his increased rating claim.

A March 2010 VA examination reflects a history of headaches less than weekly but lasting for hours; these did not limit ordinary activity.  He experienced generalized tremors when he got nervous.  He also experienced memory loss or other cognitive problems, such as misplacing items; otherwise, he was completely independent and does not forget to take his medications.  He did not experience dizziness, weakness, paralysis, dysesthesias, numbness, paresthesias, seizures, gait difficulty, rigidity, swallowing difficulty, impairment of bowel function, impaired bladder function, fatigability, impaired smell, impaired taste, difficulty breathing, vision problems, insomnia, tinnitus, and speech problems.  He required no assistive devices for walking.  Motor impairment and muscle tone were normal with no atrophy.  There were findings of tremors or fasciculations in his upper extremities.  He scored 26/30 on 'Mini-Mental State' testing, showing problems with 'recall' 0/3 and 'orientation' 4/5.  The examiner diagnosed history of traumatic brain injury without physical objective neurological sequelae.  The mild cognitive impairment identified is most probably due to age-related changes.  

A May 2011 VA examination reflects complaints of headaches, described as oppressive on the right side of the head, which varied in frequency and intensity depending on the triggers, if there is too much sun or heat, and was alleviated by cold water on his head; he took Meloxicam daily.  He experienced almost constant low back pain and occasionally had cramps in his thighs and calves.  He experienced postural and action tremors in his upper extremities, exacerbated by anxiety.  He did not experience a history of dizziness or vertigo; seizures; balance and coordination problems; autonomic dysfunction; weakness or paralysis; mobility problems; ambulatory problems; sleep disturbance; fatigue; malaise; psychiatric symptoms; other cognitive symptoms; neurobehavioral changes; bowel problems; bladder problems; hearing loss/tinnitus; hypersensitivity to light/sound; vision problems; speech/swallowing difficulty; decreased sense of taste or smell; endocrine dysfunction; and, cranial nerve dysfunction.  His sensory and motor examinations were normal, with normal muscle tone and no muscle atrophy.  There were no physical findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity; fasciculations; cranial nerve dysfunction; hearing problems; endocrine dysfunction; skin breakdown, vision problems; psychiatric manifestations, or other abnormalities.  He scored 26/30 on 'Mini-Mental State' testing, showing problems with 'recall' 1/3, 'orientation' 4/5 & 4/5.  There were objective findings of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The examiner diagnosed mild traumatic brain injury while on active service without residuals.  The examiner commented that the Veteran recovered from his head trauma and was fully functional.  He has had a high level of functioning after his head trauma, working until he was 70 years old.  The mild cognitive impairment identified is most likely due to age-related changes.  

In November 2015, the Veteran underwent another VA examination.  He complained of mild memory loss (misplacing objects and forgetting recent events), attention, concentration, or executive functions, but without objective evidence on testing; mildly impaired judgment (occasionally unable to understanding and weight the alternatives); social interaction was occasionally inappropriate (he prefers to be alone); occasionally disoriented to one of the four aspects of orientation (disoriented in time); normal motor activity; mildly impaired visual spatial orientation (gets lost sometimes and disoriented); three or more subjective symptoms that mildly interfere with work/daily living/work, family, close relationships, specifically headaches, insomnia, and anxiety.  Neurobehavioral effects did not interfere with workplace interaction or social interaction include anxiety, mood changes, irritability and impulsivity.  He scored 22/30 on 'Mini-Mental State' testing, showing problems with 'recall' 0/3, 'orientation' 3/5 and 4/5, and 'attention and calculation' 3/5.  The examiner stated that the Veteran had evidence of mild traumatic brain injury given the evidence of loss of consciousness; neurocognitive sequela; headaches treated with Meloxicam and ice.  The headaches were tension type headaches and were worse with anxiety.  No prostrating headaches were mentioned.  

As detailed above, the Veteran's residuals of TBI has been characterized as mild in nature, manifested by headaches, memory problems, and tremors.  A determination has already been made that any psychiatric disability is not associated with his residuals of TBI.  In consideration of the ten facets of cognitive impairment and other TBI residuals listed in the table, the Board finds that the 40 percent rating compensates him for his residuals of TBI symptomatology.  

With regard to 'Memory, attention, concentration, executive functions' facet, the evidence of record supports a finding of objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Accordingly, this facet is shown to generally fall within the facet of 2 for level of impairment.  With regard to the 'Judgment' facet, his judgment has been shown to be mildly impaired, occasionally being unable to understand and weigh the alternatives, thus a 1 is assigned.  With regard to the 'Social Interaction' facet, his social interaction is occasionally inappropriate, thus a 1 is assigned.  With regard to 'Orientation' he is occasionally disoriented to time, thus a 1 is assigned.  There is no indication that he has any musculoskeletal problems associated with his residuals of a TBI.  While the Veteran has complained of back pain, his motor function has been described as normal based on TBI testing and evaluation.  Accordingly, the 'Motor Activity facet is shown to generally fall within the facet of 0 for normal motor activity.  

With regard to 'Visual spatial orientation' this is mildly impaired, being that he gets lost sometimes and is disoriented, thus a 1 is assigned for mildly impaired visual spatial orientation.  His subjective symptoms are headaches, insomnia, and anxiety, although a determination has been made that an acquired psychiatric disability is not due to his residuals of a TBI, thus a 0 is assigned.  However, even if he experiences anxiety due his residuals of TBI, a 1 would be assigned.  Neurobehavioral effects - anxiety, mood changes, irritability, impulsivity - do not interfere with workplace/social interaction, thus a 0 is assigned.  He is able to communicate, thus a 0 is assigned.  Consciousness was normal, thus a 0 is assigned.  Based on the highest facet of 2 assigned for 'Memory, attention, concentration, executive functions,' a 40 percent rating is warranted per 'Evaluation of Cognitive Impairment and Subjective Symptoms.  

There is no basis for assignment of separate ratings for his headaches or any other symptomatology associated with his residuals of TBI, as such symptoms are appropriately considered in the 40 percent rating assigned.   In any event, his headaches are not prostrating in nature, thus a compensable rating would not be warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Likewise, there is no basis for assigment of a separate rating for tremors and insomnia, as such is also contemplated by the 40 percent rating in effect.  Moreover, the rule against pyramiding and the language of the regulation prohibit assigning more than one evaluation based on the same manifestations or symptoms.  Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a , DC 8045, note (1).  The Veteran's headaches, memory problems, insomnia, and tremors are considered under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

In sum, the Board finds that the weight of the competent evidence shows that the Veteran's residuals of TBI, evaluated per DC 8045, does not warrant a disability rating in excess of 40 percent based on the severity of the facets evaluated which correspond to an impairment level of 2.  38 C.F.R. § 4.124a , DC 8045.  A higher rating is not warranted because none of the facets evaluated above have symptoms of severity that would correspond to an impairment level higher than 2, and alternative diagnostic criteria would not provide the basis for a higher rating.  


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to a disability rating in excess of 40 percent for residuals of a TBI is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


